DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 8, 9, 11, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively” in claims 1, 2, 4, 8, 9, 11, 16, and 19 is a relative term which renders the claims indefinite. The term “relatively” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the metes and bounds of the prediction performance being determined to be relatively lower than the reference performance is unclear?  Does the prediction performance have to be some percentage lower than the reference performance or simply just lower by some relative value?
The term “relatively” in claim 2 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the metes and bounds of the standard deviation variance calculated being relatively greater than a reference threshold is unclear?  Does the standard deviation variance have to be some percentage higher than the reference threshold or simply just higher by some relative value?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-8, and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2009/0198350 (Thiele).


Claim 1:
The cited prior art describes the method for adjusting a process control prediction model, comprising: (Thiele: “This application relates to process control performed in, for example, an industrial process plant, and, more particularly, relates to an improved method of performing control of a process plant using a model predictive controller in the presence of model mismatch.” Paragraph 0002; “Moreover, the difference in the worst IAE point between the assumed and the modified model is usually significant, because slopes that lead to instability on one side and low performance on the other side are typically very steep. FIG. 13 illustrates how the optimization block 110 of FIG. 4 can be modified to use model mismatch range to determine a modified controller model and a set of controller design and tuning parameters for use in the MPC controller.” Paragraph 0112)
determining, based on controlled variable data in process control data obtained through real-time monitoring, whether a prediction performance of the process control prediction model is relatively lower than a reference performance; and (Thiele: see the innovation Ik = yk-yk (i.e., controlled variable data) used as input to the innovation analysis 126 to determine the amount of model mismatch (i.e., performance) as illustrated in figure 16 and as described in paragraph 0118; see the plotting of the IAE for model mismatch (i.e., performance lower than reference performance) as illustrated in figures 8, 9, 10, 11, 12, as illustrated in table 1, and as described in paragraphs 0098; “As illustrated in FIG. 16, an estimator 126 is coupled to the observer, i.e., the Kalman filter 116 and analyzes the innovation term associated with the Kalman filter or other error signal to determine an estimate of the amount (e.g., range) of model mismatch for one or more of the process model parameters. The estimator 126, which may also or instead be coupled to the controller 114, implements an error analysis, such as an innovation analysis, to determine process model mismatch or mismatch range, and provides the determined process model mismatch(es) or mismatch range(s) to the adaptation/tuning block 110A to instigate a new adaptation/tuning cycle for the controller unit 112. In particular, the error analysis performed by the estimator 126 may be used to automatically update the model mismatch range(s) in the system of FIG. 16.” Paragraph 0126; “Moreover, the MPC controller and the Kalman filter 92 receive disturbance inputs d which are also provided to or present in the process plant 94, and receive feedback from the plant 94 in the form of measured controlled variables y.” paragraph 0064)
using, upon the prediction performance being determined to be relatively lower than the reference performance, manipulated variable data in the process control data, monitored to adjust the process control prediction model. (Thiele: see the variables M and modified controller model send to the MPC 114 from the optimization block 110a as illustrated in figure 14; see the plotting of the IAE for model mismatch (i.e., performance lower than reference performance) as illustrated in figures 8, 9, 10, 11, 12, as illustrated in table 1, and as described in paragraphs 0098; “As illustrated in FIG. 13, an optimization block 110A includes or performs two optimizations is indicated by Equation (11), which includes the optimization of Equation (9), and the input to the block 110A is changed from specifying a particular model mismatch to a model mismatch range (for one or more of the model parameters). Here, the optimization block 110A also develops a new set of values for the model parameters which are used to develop a new controller model (i.e., the modified controller model shown on one of the outputs of the block 110A in FIG. 13). Essentially, the new center point of the model mismatch subspace determined by the optimization block 110A has a particular set of values for the process model parameters associated therewith and these model parameter values are different than the model parameter values associated with the original center point (i.e., are different than the model parameter values associated with the original plant model). These new process model parameter values are then used to develop a new controller model (without actually changing the plant model input to the block 110A), and this controller model is provided as a controller design parameter to the MPC controller, along with the other design and tuning parameters (e.g., Q, R, M, P) associated with the new center point.” Paragraph 0113; “As will be described in more detail below, a trigger for implementing a manual or an automatic adaptation/tuning cycle can be easily derived from the value of innovation or from a determined model mismatch range (i.e., either from the input to or the output of the innovation analysis performed by the estimator 126). Of course, such a trigger could rely on comparisons of the innovation or other error analysis, or the outputs thereof, to predetermined thresholds to recognize when a new adaptation/tuning cycle should be performed by the block 110A.” paragraph 0128; “The future error vector for each of the control and auxiliary variables CV and AV is then provided to the MPC algorithm 86 which operates to select the manipulated variable MV steps that minimize the, for example, least squared error or integrated absolute error (IAE), over the control horizon.” Paragraph 0061; “As shown in FIG. 2, the advanced control block 38 produces a set of manipulated variables (MVs) that are provided to other function blocks which, in turn, are connected to control inputs of the process 50. As illustrated in FIG. 2, the advanced control block 38 includes the MPC controller block 52 which may include or implement any standard MPC routine or procedure, typically having the same number of inputs as outputs, although that requirement is not necessary. The MPC controller 52 receives, as inputs, a set of N controlled variables (CVs) and auxiliary variables (AVs), which typically constitute vectors of values, as measured within the process 50, a set of disturbance variables (DVs), which are known or expected changes or disturbances provided to the process 50 at some time in the future, and a set of steady state target control and auxiliary variables (CV.sub.T) and (AV.sub.T) provided from, for example, an optimizer (not shown), a user or any other source. The MPC controller 52 uses these inputs to create the set of M manipulated variable (MV) signals in the form of control signals and delivers the manipulated variable signals MV to the control inputs of the process 50, which may be valve actuators, burners, pumps, etc.” paragraph 0056)

Claim 3:
The cited prior art describes the method of claim 1, further comprising:
acquiring controlled variable prediction data after a specified period predicted by the process control prediction model under a condition of manipulated variable data; (Thiele: “The control prediction process model 70 then predicts a future control parameter for each of the control variables and auxiliary variables CV and AV over the control horizon based on the disturbance and manipulated variables provided to other inputs of the control prediction process model 70. The control prediction process model 70 also produces the predicted steady state values of the control variables and the auxiliary variables CV.sub.SS and AV.sub.SS discussed above.” Paragraph 0060)
acquiring controlled variable actual data after the specified period under the condition of the manipulated variable data; and (Thiele: “The control target block 80 uses this unit vector and the target variables CV.sub.T and AV.sub.T to produce a dynamic control target vector for each of the control and auxiliary variables defining the changes in the target variables CV.sub.T and AV.sub.T over time period defined by the control horizon time.” Paragraph 0061)
adjusting, based on the manipulated variable data, the controlled variable prediction data acquired and the controlled variable actual data acquired, parameters of the process control prediction model. (Thiele: “A vector summer 84 then subtracts the future control parameter vector for each of the control and auxiliary variables CV and AV from the dynamic control vectors to define a future error vector for each of the control and auxiliary variables CV and AV. The future error vector for each of the control and auxiliary variables CV and AV is then provided to the MPC algorithm 86 which operates to select the manipulated variable MV steps that minimize the, for example, least squared error or integrated absolute error (IAE), over the control horizon.” Paragraph 0061)

Claim 4:
The cited prior art describes the method of claim 3, wherein the process control data further comprises disturbance variable data, and wherein the method further comprises:
using, upon the prediction performance being determined to be relatively lower than the reference performance, the manipulated variable data and the disturbance variable data in the process control data monitored to determine a process control data statistical period suitable for adjusting the process control prediction model; and (Thiele: “As a further refinement of the tuning method of FIG. 4, it may be advantageous to determine the most ideal tuning point for a given plant model as a function of the amount of possible or expected model mismatch range in the values of one or more of the process model parameters. In particular, looking at FIG. 11, it can be seen that the calculated tuning parameters do not necessarily provide the lowest possible IAE in the map of FIG. 11 at any of the points in the model mismatch range subspace because the center point of the model mismatch range subspace is fixed at the assumed "perfect" model. If this subspace, which in this two-dimensional example is represented by a surface, was allowed to move, a modified optimization technique of that shown in FIG. 4 might be able to find a lower value for the worst (greatest) IAE within the model mismatch range surface, thereby increasing the overall performance of the controller. Put another way, given a specified potential, expected or possible model mismatch range (in each of the various dimensions defined by the process model parameters), it may be desirable to use a set of optimal tuning parameters calculated using the technique described above that generally maximizes the MPC controller operation within a subspace defined by these ranges, even if the best controller operation is not found at the center point of that subspace or even within that subspace and even if the center point of the model mismatch range subspace does not correspond to the process model actually developed for the plant.” Paragraph 0109; “A summary of the experimental performance of the four different controllers in four different process conditions for the process of FIG. 17 is provided in Table 6 below, wherein all of the MPC controllers were tuned based on the same model assumptions. Here, the controllers were a PI controller, as well as MPC controllers with Q values of 50, 100 and 1000. As can be seen from Table 6, the MPC with Q value of 50 operated with a lower IAE than even the PI controller in response to steam changes, while the MPC with the Q set to 100 was worse and the MPC with Q value of 1000 operated very poorly (or was not tested) in response to steam change conditions but performed best in control at the 0.55 kg/min operating point.” Paragraph 0138)
selecting manipulated variable data from the process control data statistical period determined. (Thiele: “The plots of autocorrelation of the prediction error for steady state operation at 0.4 kg/min, are provided in FIG. 22 and illustrate the same dilemma. This fact supports the finding that the best state update (lowest prediction error) does not necessarily lead to the best feedback control performance. Here MPC with Q=50 shows the lowest prediction error but the worst integrated absolute error and MPC with Q=1000 shows the best IAE with the worst prediction error. However, the differences between the three controller settings can be observed when the autocorrelation of prediction error during a large unmeasured disturbance change is determined, as illustrated in FIG. 23, which depicts the autocorrelation of prediction error in the MPC controllers at the three different tuning settings during rejection of an unmeasured disturbance in the form of a steam rate change from 0.55 kg/min to 0.4 kg/min.” paragraph 0140; “The MPC controller 52 uses these inputs to create the set of M manipulated variable (MV) signals in the form of control signals and delivers the manipulated variable signals MV to the control inputs of the process 50, which may be valve actuators, burners, pumps, etc.” paragraph 0056; “Still further, the MPC controller 52 calculates and produces a set of predicted steady state control variables (CV.sub.SS) and auxiliary variables (AV.sub.SS) along with a set of predicted steady state manipulated variables (MV.sub.SS) representing the predicted values of the control variables (CVs), the auxiliary variables (AVs) and the manipulated variables (MVs), respectively, at a control horizon. These variables may be used in one or more MPC optimization routine(s) to develop the target control and auxiliary variables CV.sub.T and AV.sub.T in order to drive the process 50 to an optimal operating state.” Paragraph 0057)

Claim 5:
The cited prior art describes the method of claim 4, 
wherein parameters of the process control prediction model comprise 
a gain,  (Thiele: “Here, G is the process model gain parameter and .tau..sub.1, .tau..sub.2 are the first and second order time constant parameters of the process model.” Paragraph 0090; “That is, instead of determining an optimal set of design and tuning parameters for a mismatch in one process model parameter, it is advantageous to determine an optimal set of design and tuning parameters for the situation in which there are simultaneous mismatches in multiple process model parameters (e.g., in two or more of process gain, first order time constant and second order time constant).” Paragraph 0097)
a steady-state time and (Thiele: “That is, instead of determining an optimal set of design and tuning parameters for a mismatch in one process model parameter, it is advantageous to determine an optimal set of design and tuning parameters for the situation in which there are simultaneous mismatches in multiple process model parameters (e.g., in two or more of process gain, first order time constant and second order time constant).” Paragraph 0097; see the MPC controller tuning as described in paragraphs 0072-0086)
a dead time, and (Thiele: “That is, instead of determining an optimal set of design and tuning parameters for a mismatch in one process model parameter, it is advantageous to determine an optimal set of design and tuning parameters for the situation in which there are simultaneous mismatches in multiple process model parameters (e.g., in two or more of process gain, first order time constant and second order time constant).” Paragraph 0097; see the MPC controller tuning as described in paragraphs 0072-0086)
wherein the adjusting of the parameters of the process control prediction model comprises: adjusting a gain of the process control prediction model. (Thiele: “where J is the Kalman filter gain, {circumflex over (x)}.sub.k is the state vector with k state variables, y.sub.k is the predicted process output and y.sub.k is the actual value of the process output. If covariances for unmeasured disturbances and measurement noise are known, the general Kalman filter stricture can be created by augmenting G.sub.w (disturbance and noise model) to the plant model and then re-computing the MPC controller gain for the augmented model (shown in FIG. 3). The filter gain J can be determined by numerically solving the Riccati equation, where Q.sub.KF is the positive semi-definite matrix representing the covariances of the disturbances in w and R.sub.KF is the positive definite matrix representing the covariances of the measurement noise z.” paragraph 0066; “To illustrate the operation of the optimization block 110 in more detail, FIG. 5 provides a plot depicting the best possible IAE (i.e., minimum IAE) for a given amount of model mismatch in process model gain, which plot was obtained by solving the optimization of Equation (9) for different values of model mismatch for both an MPC controller with a general Kalman filter and one with a simplified Kalman filter. The detailed optimization results are shown in Table 1 below, in which IAE values associated with active constraints, i.e., where a tuning parameter was held at a constraint, are shown having a preceding asterisk. Moreover, model mismatch is expressed as a ratio of the actual process gain K to the modeled or expected process gain {tilde over (K)} (i.e., K/{tilde over (K)}). Because this implementation is one in which the MPC controller unit 112 being used is a single-input/single-output controller, instead of as a multi-variable controller, the MPC controller tuning parameter Q was set to 1 and only the MPC controller tuning parameter R was allowed to change. This mathematical operation can be performed because, in a single loop MPC implementation, only the ratio of Q and R is determinative of the tuning.” Paragraph 0092; “Put another way, given a specified potential, expected or possible model mismatch range (in each of the various dimensions defined by the process model parameters), it may be desirable to use a set of optimal tuning parameters calculated using the technique described above that generally maximizes the MPC controller operation within a subspace defined by these ranges, even if the best controller operation is not found at the center point of that subspace or even within that subspace and even if the center point of the model mismatch range subspace does not correspond to the process model actually developed for the plant.” Paragraph 0109)

Claim 6:
The cited prior art describes the method of claim 1, further comprising: using the process control prediction model, after the adjusting, to update the process control prediction model in the process controller. (Thiele: see the modified controller model sent to the MPC 114 as illustrated in figures 13, 14; “As illustrated in FIG. 13, an optimization block 110A includes or performs two optimizations is indicated by Equation (11), which includes the optimization of Equation (9), and the input to the block 110A is changed from specifying a particular model mismatch to a model mismatch range (for one or more of the model parameters). Here, the optimization block 110A also develops a new set of values for the model parameters which are used to develop a new controller model (i.e., the modified controller model shown on one of the outputs of the block 110A in FIG. 13). Essentially, the new center point of the model mismatch subspace determined by the optimization block 110A has a particular set of values for the process model parameters associated therewith and these model parameter values are different than the model parameter values associated with the original center point (i.e., are different than the model parameter values associated with the original plant model). These new process model parameter values are then used to develop a new controller model (without actually changing the plant model input to the block 110A), and this controller model is provided as a controller design parameter to the MPC controller, along with the other design and tuning parameters (e.g., Q, R, M, P) associated with the new center point.” Paragraph 0113)

Claim 7:
The cited prior art describes the method of claim 6, 
wherein, before the using the process control prediction model, after the adjusting, to update the process control prediction model in the process controller, the method further comprises: (Thiele: see the variables M and modified controller model send to the MPC 114 from the optimization block 110a as illustrated in figure 14; see the plotting of the IAE for model mismatch (i.e., performance lower than reference performance) as illustrated in figures 8, 9, 10, 11, 12, as illustrated in table 1, and as described in paragraphs 0098; see the repeating of the tuning system loop as illustrated in figure 16 and as described in paragraph 0126; “As illustrated in FIG. 13, an optimization block 110A includes or performs two optimizations is indicated by Equation (11), which includes the optimization of Equation (9), and the input to the block 110A is changed from specifying a particular model mismatch to a model mismatch range (for one or more of the model parameters). Here, the optimization block 110A also develops a new set of values for the model parameters which are used to develop a new controller model (i.e., the modified controller model shown on one of the outputs of the block 110A in FIG. 13). Essentially, the new center point of the model mismatch subspace determined by the optimization block 110A has a particular set of values for the process model parameters associated therewith and these model parameter values are different than the model parameter values associated with the original center point (i.e., are different than the model parameter values associated with the original plant model). These new process model parameter values are then used to develop a new controller model (without actually changing the plant model input to the block 110A), and this controller model is provided as a controller design parameter to the MPC controller, along with the other design and tuning parameters (e.g., Q, R, M, P) associated with the new center point.” Paragraph 0113; “As will be described in more detail below, a trigger for implementing a manual or an automatic adaptation/tuning cycle can be easily derived from the value of innovation or from a determined model mismatch range (i.e., either from the input to or the output of the innovation analysis performed by the estimator 126). Of course, such a trigger could rely on comparisons of the innovation or other error analysis, or the outputs thereof, to predetermined thresholds to recognize when a new adaptation/tuning cycle should be performed by the block 110A.” paragraph 0128; “The future error vector for each of the control and auxiliary variables CV and AV is then provided to the MPC algorithm 86 which operates to select the manipulated variable MV steps that minimize the, for example, least squared error or integrated absolute error (IAE), over the control horizon.” Paragraph 0061; “As shown in FIG. 2, the advanced control block 38 produces a set of manipulated variables (MVs) that are provided to other function blocks which, in turn, are connected to control inputs of the process 50. As illustrated in FIG. 2, the advanced control block 38 includes the MPC controller block 52 which may include or implement any standard MPC routine or procedure, typically having the same number of inputs as outputs, although that requirement is not necessary. The MPC controller 52 receives, as inputs, a set of N controlled variables (CVs) and auxiliary variables (AVs), which typically constitute vectors of values, as measured within the process 50, a set of disturbance variables (DVs), which are known or expected changes or disturbances provided to the process 50 at some time in the future, and a set of steady state target control and auxiliary variables (CV.sub.T) and (AV.sub.T) provided from, for example, an optimizer (not shown), a user or any other source. The MPC controller 52 uses these inputs to create the set of M manipulated variable (MV) signals in the form of control signals and delivers the manipulated variable signals MV to the control inputs of the process 50, which may be valve actuators, burners, pumps, etc.” paragraph 0056)
verifying the prediction performance of the process control prediction model, after the adjusting, and (Thiele: see the variables M and modified controller model send to the MPC 114 from the optimization block 110a as illustrated in figure 14; see the plotting of the IAE for model mismatch (i.e., performance lower than reference performance) as illustrated in figures 8, 9, 10, 11, 12, as illustrated in table 1, and as described in paragraphs 0098; see the repeating of the tuning system loop as illustrated in figure 16 and as described in paragraph 0126; “As illustrated in FIG. 13, an optimization block 110A includes or performs two optimizations is indicated by Equation (11), which includes the optimization of Equation (9), and the input to the block 110A is changed from specifying a particular model mismatch to a model mismatch range (for one or more of the model parameters). Here, the optimization block 110A also develops a new set of values for the model parameters which are used to develop a new controller model (i.e., the modified controller model shown on one of the outputs of the block 110A in FIG. 13). Essentially, the new center point of the model mismatch subspace determined by the optimization block 110A has a particular set of values for the process model parameters associated therewith and these model parameter values are different than the model parameter values associated with the original center point (i.e., are different than the model parameter values associated with the original plant model). These new process model parameter values are then used to develop a new controller model (without actually changing the plant model input to the block 110A), and this controller model is provided as a controller design parameter to the MPC controller, along with the other design and tuning parameters (e.g., Q, R, M, P) associated with the new center point.” Paragraph 0113; “As will be described in more detail below, a trigger for implementing a manual or an automatic adaptation/tuning cycle can be easily derived from the value of innovation or from a determined model mismatch range (i.e., either from the input to or the output of the innovation analysis performed by the estimator 126). Of course, such a trigger could rely on comparisons of the innovation or other error analysis, or the outputs thereof, to predetermined thresholds to recognize when a new adaptation/tuning cycle should be performed by the block 110A.” paragraph 0128; “The future error vector for each of the control and auxiliary variables CV and AV is then provided to the MPC algorithm 86 which operates to select the manipulated variable MV steps that minimize the, for example, least squared error or integrated absolute error (IAE), over the control horizon.” Paragraph 0061; “As shown in FIG. 2, the advanced control block 38 produces a set of manipulated variables (MVs) that are provided to other function blocks which, in turn, are connected to control inputs of the process 50. As illustrated in FIG. 2, the advanced control block 38 includes the MPC controller block 52 which may include or implement any standard MPC routine or procedure, typically having the same number of inputs as outputs, although that requirement is not necessary. The MPC controller 52 receives, as inputs, a set of N controlled variables (CVs) and auxiliary variables (AVs), which typically constitute vectors of values, as measured within the process 50, a set of disturbance variables (DVs), which are known or expected changes or disturbances provided to the process 50 at some time in the future, and a set of steady state target control and auxiliary variables (CV.sub.T) and (AV.sub.T) provided from, for example, an optimizer (not shown), a user or any other source. The MPC controller 52 uses these inputs to create the set of M manipulated variable (MV) signals in the form of control signals and delivers the manipulated variable signals MV to the control inputs of the process 50, which may be valve actuators, burners, pumps, etc.” paragraph 0056)
re-adjusting, upon the verifying indicating that a prediction performance improvement degree of the process control prediction model, after the adjusting, does not exceed a threshold, the process control prediction model, or (Thiele: see the innovation Ik = yk-yk (i.e., controlled variable data) used as input to the innovation analysis 126 to determine the amount of model mismatch (i.e., performance) as illustrated in figure 16 and as described in paragraph 0118; see the plotting of the IAE for model mismatch (i.e., performance lower than reference performance) as illustrated in figures 8, 9, 10, 11, 12, as illustrated in table 1, and as described in paragraphs 0098; “As illustrated in FIG. 16, an estimator 126 is coupled to the observer, i.e., the Kalman filter 116 and analyzes the innovation term associated with the Kalman filter or other error signal to determine an estimate of the amount (e.g., range) of model mismatch for one or more of the process model parameters. The estimator 126, which may also or instead be coupled to the controller 114, implements an error analysis, such as an innovation analysis, to determine process model mismatch or mismatch range, and provides the determined process model mismatch(es) or mismatch range(s) to the adaptation/tuning block 110A to instigate a new adaptation/tuning cycle for the controller unit 112. In particular, the error analysis performed by the estimator 126 may be used to automatically update the model mismatch range(s) in the system of FIG. 16.” Paragraph 0126; “Moreover, the MPC controller and the Kalman filter 92 receive disturbance inputs d which are also provided to or present in the process plant 94, and receive feedback from the plant 94 in the form of measured controlled variables y.” paragraph 0064)
using, upon the verifying indicating that the prediction performance improvement degree of the process control prediction model, after the adjusting, exceeds the threshold, the process control prediction model, after the adjusting, to update the process control prediction model in the process controller. (Thiele: see the innovation Ik = yk-yk (i.e., controlled variable data) used as input to the innovation analysis 126 to determine the amount of model mismatch (i.e., performance) as illustrated in figure 16 and as described in paragraph 0118; see the plotting of the IAE for model mismatch (i.e., performance lower than reference performance) as illustrated in figures 8, 9, 10, 11, 12, as illustrated in table 1, and as described in paragraphs 0098; “As illustrated in FIG. 16, an estimator 126 is coupled to the observer, i.e., the Kalman filter 116 and analyzes the innovation term associated with the Kalman filter or other error signal to determine an estimate of the amount (e.g., range) of model mismatch for one or more of the process model parameters. The estimator 126, which may also or instead be coupled to the controller 114, implements an error analysis, such as an innovation analysis, to determine process model mismatch or mismatch range, and provides the determined process model mismatch(es) or mismatch range(s) to the adaptation/tuning block 110A to instigate a new adaptation/tuning cycle for the controller unit 112. In particular, the error analysis performed by the estimator 126 may be used to automatically update the model mismatch range(s) in the system of FIG. 16.” Paragraph 0126; “Moreover, the MPC controller and the Kalman filter 92 receive disturbance inputs d which are also provided to or present in the process plant 94, and receive feedback from the plant 94 in the form of measured controlled variables y.” paragraph 0064)

Claim 8:
The cited prior art describes an apparatus for adjusting a process control prediction model, comprising: (Thiele: “This application relates to process control performed in, for example, an industrial process plant, and, more particularly, relates to an improved method of performing control of a process plant using a model predictive controller in the presence of model mismatch.” Paragraph 0002; “Moreover, the difference in the worst IAE point between the assumed and the modified model is usually significant, because slopes that lead to instability on one side and low performance on the other side are typically very steep. FIG. 13 illustrates how the optimization block 110 of FIG. 4 can be modified to use model mismatch range to determine a modified controller model and a set of controller design and tuning parameters for use in the MPC controller.” Paragraph 0112)
a model adjustment trigger judging unit configured to determine, based on controlled variable data in process control data obtained through real-time monitoring, whether a prediction performance of the process control prediction model is relatively lower than a reference performance; and (Thiele: see the innovation Ik = yk-yk (i.e., controlled variable data) used as input to the innovation analysis 126 to determine the amount of model mismatch (i.e., performance) as illustrated in figure 16 and as described in paragraph 0118; see the plotting of the IAE for model mismatch (i.e., performance lower than reference performance) as illustrated in figures 8, 9, 10, 11, 12, as illustrated in table 1, and as described in paragraphs 0098; “As illustrated in FIG. 16, an estimator 126 is coupled to the observer, i.e., the Kalman filter 116 and analyzes the innovation term associated with the Kalman filter or other error signal to determine an estimate of the amount (e.g., range) of model mismatch for one or more of the process model parameters. The estimator 126, which may also or instead be coupled to the controller 114, implements an error analysis, such as an innovation analysis, to determine process model mismatch or mismatch range, and provides the determined process model mismatch(es) or mismatch range(s) to the adaptation/tuning block 110A to instigate a new adaptation/tuning cycle for the controller unit 112. In particular, the error analysis performed by the estimator 126 may be used to automatically update the model mismatch range(s) in the system of FIG. 16.” Paragraph 0126; “Moreover, the MPC controller and the Kalman filter 92 receive disturbance inputs d which are also provided to or present in the process plant 94, and receive feedback from the plant 94 in the form of measured controlled variables y.” paragraph 0064)
a model adjustment unit configured to, upon the prediction performance being determined to be relatively lower than the reference performance, use manipulated variable data in the process control data monitored to adjust the process control prediction model. (Thiele: see the variables M and modified controller model send to the MPC 114 from the optimization block 110a as illustrated in figure 14; see the plotting of the IAE for model mismatch (i.e., performance lower than reference performance) as illustrated in figures 8, 9, 10, 11, 12, as illustrated in table 1, and as described in paragraphs 0098; “As illustrated in FIG. 13, an optimization block 110A includes or performs two optimizations is indicated by Equation (11), which includes the optimization of Equation (9), and the input to the block 110A is changed from specifying a particular model mismatch to a model mismatch range (for one or more of the model parameters). Here, the optimization block 110A also develops a new set of values for the model parameters which are used to develop a new controller model (i.e., the modified controller model shown on one of the outputs of the block 110A in FIG. 13). Essentially, the new center point of the model mismatch subspace determined by the optimization block 110A has a particular set of values for the process model parameters associated therewith and these model parameter values are different than the model parameter values associated with the original center point (i.e., are different than the model parameter values associated with the original plant model). These new process model parameter values are then used to develop a new controller model (without actually changing the plant model input to the block 110A), and this controller model is provided as a controller design parameter to the MPC controller, along with the other design and tuning parameters (e.g., Q, R, M, P) associated with the new center point.” Paragraph 0113; “As will be described in more detail below, a trigger for implementing a manual or an automatic adaptation/tuning cycle can be easily derived from the value of innovation or from a determined model mismatch range (i.e., either from the input to or the output of the innovation analysis performed by the estimator 126). Of course, such a trigger could rely on comparisons of the innovation or other error analysis, or the outputs thereof, to predetermined thresholds to recognize when a new adaptation/tuning cycle should be performed by the block 110A.” paragraph 0128; “The future error vector for each of the control and auxiliary variables CV and AV is then provided to the MPC algorithm 86 which operates to select the manipulated variable MV steps that minimize the, for example, least squared error or integrated absolute error (IAE), over the control horizon.” Paragraph 0061; “As shown in FIG. 2, the advanced control block 38 produces a set of manipulated variables (MVs) that are provided to other function blocks which, in turn, are connected to control inputs of the process 50. As illustrated in FIG. 2, the advanced control block 38 includes the MPC controller block 52 which may include or implement any standard MPC routine or procedure, typically having the same number of inputs as outputs, although that requirement is not necessary. The MPC controller 52 receives, as inputs, a set of N controlled variables (CVs) and auxiliary variables (AVs), which typically constitute vectors of values, as measured within the process 50, a set of disturbance variables (DVs), which are known or expected changes or disturbances provided to the process 50 at some time in the future, and a set of steady state target control and auxiliary variables (CV.sub.T) and (AV.sub.T) provided from, for example, an optimizer (not shown), a user or any other source. The MPC controller 52 uses these inputs to create the set of M manipulated variable (MV) signals in the form of control signals and delivers the manipulated variable signals MV to the control inputs of the process 50, which may be valve actuators, burners, pumps, etc.” paragraph 0056)

Claim 10:
The cited prior art describes the apparatus of claim 8, wherein the model adjustment unit comprises:
a controlled variable prediction data acquisition module configured to acquire controlled variable prediction data after a specified period predicted by the process control prediction model under a condition of manipulated variable data; (Thiele: “The control prediction process model 70 then predicts a future control parameter for each of the control variables and auxiliary variables CV and AV over the control horizon based on the disturbance and manipulated variables provided to other inputs of the control prediction process model 70. The control prediction process model 70 also produces the predicted steady state values of the control variables and the auxiliary variables CV.sub.SS and AV.sub.SS discussed above.” Paragraph 0060)
a controlled variable actual data acquisition module configured to acquire controlled variable actual data after the specified period under the condition of the manipulated variable data; and (Thiele: “The control target block 80 uses this unit vector and the target variables CV.sub.T and AV.sub.T to produce a dynamic control target vector for each of the control and auxiliary variables defining the changes in the target variables CV.sub.T and AV.sub.T over time period defined by the control horizon time.” Paragraph 0061)
a model parameter adjustment module configured to, based on the manipulated variable data, the controlled variable prediction data acquired and the controlled variable actual data acquired, adjust parameters of the process control prediction model. (Thiele: “A vector summer 84 then subtracts the future control parameter vector for each of the control and auxiliary variables CV and AV from the dynamic control vectors to define a future error vector for each of the control and auxiliary variables CV and AV. The future error vector for each of the control and auxiliary variables CV and AV is then provided to the MPC algorithm 86 which operates to select the manipulated variable MV steps that minimize the, for example, least squared error or integrated absolute error (IAE), over the control horizon.” Paragraph 0061)

Claim 11:
The cited prior art describes the apparatus of claim 10, wherein the process control data further comprises disturbance variable data, and wherein the apparatus further comprises:
a suitable data statistical period determining unit configured to, upon the prediction performance being determined to be relatively lower than the reference performance, use the manipulated variable data and the disturbance variable data in a process control data monitored to determine a process control data statistical period suitable for adjusting the process control prediction model; and (Thiele: “As a further refinement of the tuning method of FIG. 4, it may be advantageous to determine the most ideal tuning point for a given plant model as a function of the amount of possible or expected model mismatch range in the values of one or more of the process model parameters. In particular, looking at FIG. 11, it can be seen that the calculated tuning parameters do not necessarily provide the lowest possible IAE in the map of FIG. 11 at any of the points in the model mismatch range subspace because the center point of the model mismatch range subspace is fixed at the assumed "perfect" model. If this subspace, which in this two-dimensional example is represented by a surface, was allowed to move, a modified optimization technique of that shown in FIG. 4 might be able to find a lower value for the worst (greatest) IAE within the model mismatch range surface, thereby increasing the overall performance of the controller. Put another way, given a specified potential, expected or possible model mismatch range (in each of the various dimensions defined by the process model parameters), it may be desirable to use a set of optimal tuning parameters calculated using the technique described above that generally maximizes the MPC controller operation within a subspace defined by these ranges, even if the best controller operation is not found at the center point of that subspace or even within that subspace and even if the center point of the model mismatch range subspace does not correspond to the process model actually developed for the plant.” Paragraph 0109; “A summary of the experimental performance of the four different controllers in four different process conditions for the process of FIG. 17 is provided in Table 6 below, wherein all of the MPC controllers were tuned based on the same model assumptions. Here, the controllers were a PI controller, as well as MPC controllers with Q values of 50, 100 and 1000. As can be seen from Table 6, the MPC with Q value of 50 operated with a lower IAE than even the PI controller in response to steam changes, while the MPC with the Q set to 100 was worse and the MPC with Q value of 1000 operated very poorly (or was not tested) in response to steam change conditions but performed best in control at the 0.55 kg/min operating point.” Paragraph 0138)
a manipulated variable data selecting unit configured to select the manipulated variable data from the process control data statistical period determined. (Thiele: “The plots of autocorrelation of the prediction error for steady state operation at 0.4 kg/min, are provided in FIG. 22 and illustrate the same dilemma. This fact supports the finding that the best state update (lowest prediction error) does not necessarily lead to the best feedback control performance. Here MPC with Q=50 shows the lowest prediction error but the worst integrated absolute error and MPC with Q=1000 shows the best IAE with the worst prediction error. However, the differences between the three controller settings can be observed when the autocorrelation of prediction error during a large unmeasured disturbance change is determined, as illustrated in FIG. 23, which depicts the autocorrelation of prediction error in the MPC controllers at the three different tuning settings during rejection of an unmeasured disturbance in the form of a steam rate change from 0.55 kg/min to 0.4 kg/min.” paragraph 0140; “The MPC controller 52 uses these inputs to create the set of M manipulated variable (MV) signals in the form of control signals and delivers the manipulated variable signals MV to the control inputs of the process 50, which may be valve actuators, burners, pumps, etc.” paragraph 0056; “Still further, the MPC controller 52 calculates and produces a set of predicted steady state control variables (CV.sub.SS) and auxiliary variables (AV.sub.SS) along with a set of predicted steady state manipulated variables (MV.sub.SS) representing the predicted values of the control variables (CVs), the auxiliary variables (AVs) and the manipulated variables (MVs), respectively, at a control horizon. These variables may be used in one or more MPC optimization routine(s) to develop the target control and auxiliary variables CV.sub.T and AV.sub.T in order to drive the process 50 to an optimal operating state.” Paragraph 0057)

Claim 12:
The cited prior art describes the apparatus of claim 11, 
wherein parameters of the process control prediction model comprise 
a gain, (Thiele: “Here, G is the process model gain parameter and .tau..sub.1, .tau..sub.2 are the first and second order time constant parameters of the process model.” Paragraph 0090; “That is, instead of determining an optimal set of design and tuning parameters for a mismatch in one process model parameter, it is advantageous to determine an optimal set of design and tuning parameters for the situation in which there are simultaneous mismatches in multiple process model parameters (e.g., in two or more of process gain, first order time constant and second order time constant).” Paragraph 0097)
a steady-state time and (Thiele: “That is, instead of determining an optimal set of design and tuning parameters for a mismatch in one process model parameter, it is advantageous to determine an optimal set of design and tuning parameters for the situation in which there are simultaneous mismatches in multiple process model parameters (e.g., in two or more of process gain, first order time constant and second order time constant).” Paragraph 0097; see the MPC controller tuning as described in paragraphs 0072-0086)
a dead time, and (Thiele: “That is, instead of determining an optimal set of design and tuning parameters for a mismatch in one process model parameter, it is advantageous to determine an optimal set of design and tuning parameters for the situation in which there are simultaneous mismatches in multiple process model parameters (e.g., in two or more of process gain, first order time constant and second order time constant).” Paragraph 0097; see the MPC controller tuning as described in paragraphs 0072-0086)
wherein the model parameter adjustment module is configured to: adjust a gain of the process control prediction model. (Thiele: “where J is the Kalman filter gain, {circumflex over (x)}.sub.k is the state vector with k state variables, y.sub.k is the predicted process output and y.sub.k is the actual value of the process output. If covariances for unmeasured disturbances and measurement noise are known, the general Kalman filter stricture can be created by augmenting G.sub.w (disturbance and noise model) to the plant model and then re-computing the MPC controller gain for the augmented model (shown in FIG. 3). The filter gain J can be determined by numerically solving the Riccati equation, where Q.sub.KF is the positive semi-definite matrix representing the covariances of the disturbances in w and R.sub.KF is the positive definite matrix representing the covariances of the measurement noise z.” paragraph 0066; “To illustrate the operation of the optimization block 110 in more detail, FIG. 5 provides a plot depicting the best possible IAE (i.e., minimum IAE) for a given amount of model mismatch in process model gain, which plot was obtained by solving the optimization of Equation (9) for different values of model mismatch for both an MPC controller with a general Kalman filter and one with a simplified Kalman filter. The detailed optimization results are shown in Table 1 below, in which IAE values associated with active constraints, i.e., where a tuning parameter was held at a constraint, are shown having a preceding asterisk. Moreover, model mismatch is expressed as a ratio of the actual process gain K to the modeled or expected process gain {tilde over (K)} (i.e., K/{tilde over (K)}). Because this implementation is one in which the MPC controller unit 112 being used is a single-input/single-output controller, instead of as a multi-variable controller, the MPC controller tuning parameter Q was set to 1 and only the MPC controller tuning parameter R was allowed to change. This mathematical operation can be performed because, in a single loop MPC implementation, only the ratio of Q and R is determinative of the tuning.” Paragraph 0092; “Put another way, given a specified potential, expected or possible model mismatch range (in each of the various dimensions defined by the process model parameters), it may be desirable to use a set of optimal tuning parameters calculated using the technique described above that generally maximizes the MPC controller operation within a subspace defined by these ranges, even if the best controller operation is not found at the center point of that subspace or even within that subspace and even if the center point of the model mismatch range subspace does not correspond to the process model actually developed for the plant.” Paragraph 0109)

Claim 13:
The cited prior art describes the apparatus of claim 8, further comprising: a model updating unit configured to use the process control prediction model once adjusted, to update the process control prediction model in the process controller. (Thiele: see the modified controller model sent to the MPC 114 as illustrated in figures 13, 14; “As illustrated in FIG. 13, an optimization block 110A includes or performs two optimizations is indicated by Equation (11), which includes the optimization of Equation (9), and the input to the block 110A is changed from specifying a particular model mismatch to a model mismatch range (for one or more of the model parameters). Here, the optimization block 110A also develops a new set of values for the model parameters which are used to develop a new controller model (i.e., the modified controller model shown on one of the outputs of the block 110A in FIG. 13). Essentially, the new center point of the model mismatch subspace determined by the optimization block 110A has a particular set of values for the process model parameters associated therewith and these model parameter values are different than the model parameter values associated with the original center point (i.e., are different than the model parameter values associated with the original plant model). These new process model parameter values are then used to develop a new controller model (without actually changing the plant model input to the block 110A), and this controller model is provided as a controller design parameter to the MPC controller, along with the other design and tuning parameters (e.g., Q, R, M, P) associated with the new center point.” Paragraph 0113)

Claim 14:
The cited prior art describes the apparatus of claim 13, further comprising:
a model verification unit configured to, before the using the process control prediction model once adjusted, to update the process control prediction model in the process controller, verify the prediction performance of the process control prediction model once adjusted, and (Thiele: see the variables M and modified controller model send to the MPC 114 from the optimization block 110a as illustrated in figure 14; see the plotting of the IAE for model mismatch (i.e., performance lower than reference performance) as illustrated in figures 8, 9, 10, 11, 12, as illustrated in table 1, and as described in paragraphs 0098; see the repeating of the tuning system loop as illustrated in figure 16 and as described in paragraph 0126; “As illustrated in FIG. 13, an optimization block 110A includes or performs two optimizations is indicated by Equation (11), which includes the optimization of Equation (9), and the input to the block 110A is changed from specifying a particular model mismatch to a model mismatch range (for one or more of the model parameters). Here, the optimization block 110A also develops a new set of values for the model parameters which are used to develop a new controller model (i.e., the modified controller model shown on one of the outputs of the block 110A in FIG. 13). Essentially, the new center point of the model mismatch subspace determined by the optimization block 110A has a particular set of values for the process model parameters associated therewith and these model parameter values are different than the model parameter values associated with the original center point (i.e., are different than the model parameter values associated with the original plant model). These new process model parameter values are then used to develop a new controller model (without actually changing the plant model input to the block 110A), and this controller model is provided as a controller design parameter to the MPC controller, along with the other design and tuning parameters (e.g., Q, R, M, P) associated with the new center point.” Paragraph 0113; “As will be described in more detail below, a trigger for implementing a manual or an automatic adaptation/tuning cycle can be easily derived from the value of innovation or from a determined model mismatch range (i.e., either from the input to or the output of the innovation analysis performed by the estimator 126). Of course, such a trigger could rely on comparisons of the innovation or other error analysis, or the outputs thereof, to predetermined thresholds to recognize when a new adaptation/tuning cycle should be performed by the block 110A.” paragraph 0128; “The future error vector for each of the control and auxiliary variables CV and AV is then provided to the MPC algorithm 86 which operates to select the manipulated variable MV steps that minimize the, for example, least squared error or integrated absolute error (IAE), over the control horizon.” Paragraph 0061; “As shown in FIG. 2, the advanced control block 38 produces a set of manipulated variables (MVs) that are provided to other function blocks which, in turn, are connected to control inputs of the process 50. As illustrated in FIG. 2, the advanced control block 38 includes the MPC controller block 52 which may include or implement any standard MPC routine or procedure, typically having the same number of inputs as outputs, although that requirement is not necessary. The MPC controller 52 receives, as inputs, a set of N controlled variables (CVs) and auxiliary variables (AVs), which typically constitute vectors of values, as measured within the process 50, a set of disturbance variables (DVs), which are known or expected changes or disturbances provided to the process 50 at some time in the future, and a set of steady state target control and auxiliary variables (CV.sub.T) and (AV.sub.T) provided from, for example, an optimizer (not shown), a user or any other source. The MPC controller 52 uses these inputs to create the set of M manipulated variable (MV) signals in the form of control signals and delivers the manipulated variable signals MV to the control inputs of the process 50, which may be valve actuators, burners, pumps, etc.” paragraph 0056)
upon the model verification unit verifying that a prediction performance improvement degree of the process control prediction model, once adjusted, does not exceed a threshold, re-adjusting, by the model adjustment unit, the process control prediction model, or (Thiele: see the innovation Ik = yk-yk (i.e., controlled variable data) used as input to the innovation analysis 126 to determine the amount of model mismatch (i.e., performance) as illustrated in figure 16 and as described in paragraph 0118; see the plotting of the IAE for model mismatch (i.e., performance lower than reference performance) as illustrated in figures 8, 9, 10, 11, 12, as illustrated in table 1, and as described in paragraphs 0098; “As illustrated in FIG. 16, an estimator 126 is coupled to the observer, i.e., the Kalman filter 116 and analyzes the innovation term associated with the Kalman filter or other error signal to determine an estimate of the amount (e.g., range) of model mismatch for one or more of the process model parameters. The estimator 126, which may also or instead be coupled to the controller 114, implements an error analysis, such as an innovation analysis, to determine process model mismatch or mismatch range, and provides the determined process model mismatch(es) or mismatch range(s) to the adaptation/tuning block 110A to instigate a new adaptation/tuning cycle for the controller unit 112. In particular, the error analysis performed by the estimator 126 may be used to automatically update the model mismatch range(s) in the system of FIG. 16.” Paragraph 0126; “Moreover, the MPC controller and the Kalman filter 92 receive disturbance inputs d which are also provided to or present in the process plant 94, and receive feedback from the plant 94 in the form of measured controlled variables y.” paragraph 0064)
upon the model verification unit verifying the a model exceeds the threshold, using, by the model updating unit, the process control prediction model, once adjusted, to update the process control prediction model in the process controller. (Thiele: see the innovation Ik = yk-yk (i.e., controlled variable data) used as input to the innovation analysis 126 to determine the amount of model mismatch (i.e., performance) as illustrated in figure 16 and as described in paragraph 0118; see the plotting of the IAE for model mismatch (i.e., performance lower than reference performance) as illustrated in figures 8, 9, 10, 11, 12, as illustrated in table 1, and as described in paragraphs 0098; “As illustrated in FIG. 16, an estimator 126 is coupled to the observer, i.e., the Kalman filter 116 and analyzes the innovation term associated with the Kalman filter or other error signal to determine an estimate of the amount (e.g., range) of model mismatch for one or more of the process model parameters. The estimator 126, which may also or instead be coupled to the controller 114, implements an error analysis, such as an innovation analysis, to determine process model mismatch or mismatch range, and provides the determined process model mismatch(es) or mismatch range(s) to the adaptation/tuning block 110A to instigate a new adaptation/tuning cycle for the controller unit 112. In particular, the error analysis performed by the estimator 126 may be used to automatically update the model mismatch range(s) in the system of FIG. 16.” Paragraph 0126; “Moreover, the MPC controller and the Kalman filter 92 receive disturbance inputs d which are also provided to or present in the process plant 94, and receive feedback from the plant 94 in the form of measured controlled variables y.” paragraph 0064)

Claim 15:
The cited prior art describes a process controller, comprising: (Thiele: “As illustrated by the expanded block 30 of FIG. 1, the controller 11 may include a number of single-loop control routines, illustrated as routines 32 and 34, and may implement one or more advanced control loops, illustrated as a control loop 36.” Paragraph 0052)
the apparatus of claim 8; and (Thiele: “This application relates to process control performed in, for example, an industrial process plant, and, more particularly, relates to an improved method of performing control of a process plant using a model predictive controller in the presence of model mismatch.” Paragraph 0002; “Moreover, the difference in the worst IAE point between the assumed and the modified model is usually significant, because slopes that lead to instability on one side and low performance on the other side are typically very steep. FIG. 13 illustrates how the optimization block 110 of FIG. 4 can be modified to use model mismatch range to determine a modified controller model and a set of controller design and tuning parameters for use in the MPC controller.” Paragraph 0112)
a process control prediction model storage apparatus configured to store a process control prediction model. (Thiele: “For example, in one embodiment, an MPC controller adaptation/tuning block 42 may be stored in and may be executed on the computer 13 to provide MPC controller tuning parameters, design parameters and process model parameters to an MPC controller stored within the advanced control block 38 executed in the controller 11.” Paragraph 0052; “While the advanced control block generation routine 44 may be stored in a memory within the workstation 13 and executed by a processor therein, this routine (or any part thereof) may additionally or alternatively be stored in and executed by any other device within the process control system 10, if so desired.” Paragraph 0053; “a model storage that stores a process model for the process plant” claim 30)

Claim 16:
The cited prior art describes a computing device, comprising: (Thiele: “As illustrated in FIG. 1, one of the workstations 13 includes an advanced control block generation routine 44 that is used to create, download and implement the advanced control block 38. While the advanced control block generation routine 44 may be stored in a memory within the workstation 13 and executed by a processor therein, this routine (or any part thereof) may additionally or alternatively be stored in and executed by any other device within the process control system 10, if so desired.” Paragraph 0053; “This application relates to process control performed in, for example, an industrial process plant, and, more particularly, relates to an improved method of performing control of a process plant using a model predictive controller in the presence of model mismatch.” Paragraph 0002; “Moreover, the difference in the worst IAE point between the assumed and the modified model is usually significant, because slopes that lead to instability on one side and low performance on the other side are typically very steep. FIG. 13 illustrates how the optimization block 110 of FIG. 4 can be modified to use model mismatch range to determine a modified controller model and a set of controller design and tuning parameters for use in the MPC controller.” Paragraph 0112)
one or more processors; and (Thiele: “Moreover, while the adaptation/tuning technique described herein is preferably implemented in software, it or any portions thereof may be implemented in hardware, firmware, etc., and may be implemented by any other processor associated with a process control system.” Paragraph 0154)
a memory coupled with the one or more processors, and configured to store an instruction which, when executed by the one or more processors, causes the one or more processors to perform: (Thiele: “When implemented in software, the software routine may be stored in any computer readable memory such as on a magnetic disk, a laser disk (such as a CD, a DVD, etc.), flash drive or other storage medium, in a RAM or ROM of a computer or processor, in any database, etc. Likewise, this software may be delivered to a user or a process plant via any known or desired delivery method including, for example, on a computer readable disk, smart card memories, flash drives, or other transportable computer storage mechanism or over a communication channel such as a telephone line, the internet, etc. (which are viewed as being the same as or interchangeable with providing such software via a transportable storage medium).” Paragraph 0154)
determining, based on controlled variable data in process control data obtained through real-time monitoring, whether a prediction performance of the process control prediction model is relatively lower than a reference performance; and (Thiele: see the innovation Ik = yk-yk (i.e., controlled variable data) used as input to the innovation analysis 126 to determine the amount of model mismatch (i.e., performance) as illustrated in figure 16 and as described in paragraph 0118; see the plotting of the IAE for model mismatch (i.e., performance lower than reference performance) as illustrated in figures 8, 9, 10, 11, 12, as illustrated in table 1, and as described in paragraphs 0098; “As illustrated in FIG. 16, an estimator 126 is coupled to the observer, i.e., the Kalman filter 116 and analyzes the innovation term associated with the Kalman filter or other error signal to determine an estimate of the amount (e.g., range) of model mismatch for one or more of the process model parameters. The estimator 126, which may also or instead be coupled to the controller 114, implements an error analysis, such as an innovation analysis, to determine process model mismatch or mismatch range, and provides the determined process model mismatch(es) or mismatch range(s) to the adaptation/tuning block 110A to instigate a new adaptation/tuning cycle for the controller unit 112. In particular, the error analysis performed by the estimator 126 may be used to automatically update the model mismatch range(s) in the system of FIG. 16.” Paragraph 0126; “Moreover, the MPC controller and the Kalman filter 92 receive disturbance inputs d which are also provided to or present in the process plant 94, and receive feedback from the plant 94 in the form of measured controlled variables y.” paragraph 0064)
using, upon the prediction performance being determined to be relatively lower than the reference performance, manipulated variable data in the process control data, monitored to adjust the process control prediction model. (Thiele: see the variables M and modified controller model send to the MPC 114 from the optimization block 110a as illustrated in figure 14; see the plotting of the IAE for model mismatch (i.e., performance lower than reference performance) as illustrated in figures 8, 9, 10, 11, 12, as illustrated in table 1, and as described in paragraphs 0098; “As illustrated in FIG. 13, an optimization block 110A includes or performs two optimizations is indicated by Equation (11), which includes the optimization of Equation (9), and the input to the block 110A is changed from specifying a particular model mismatch to a model mismatch range (for one or more of the model parameters). Here, the optimization block 110A also develops a new set of values for the model parameters which are used to develop a new controller model (i.e., the modified controller model shown on one of the outputs of the block 110A in FIG. 13). Essentially, the new center point of the model mismatch subspace determined by the optimization block 110A has a particular set of values for the process model parameters associated therewith and these model parameter values are different than the model parameter values associated with the original center point (i.e., are different than the model parameter values associated with the original plant model). These new process model parameter values are then used to develop a new controller model (without actually changing the plant model input to the block 110A), and this controller model is provided as a controller design parameter to the MPC controller, along with the other design and tuning parameters (e.g., Q, R, M, P) associated with the new center point.” Paragraph 0113; “As will be described in more detail below, a trigger for implementing a manual or an automatic adaptation/tuning cycle can be easily derived from the value of innovation or from a determined model mismatch range (i.e., either from the input to or the output of the innovation analysis performed by the estimator 126). Of course, such a trigger could rely on comparisons of the innovation or other error analysis, or the outputs thereof, to predetermined thresholds to recognize when a new adaptation/tuning cycle should be performed by the block 110A.” paragraph 0128; “The future error vector for each of the control and auxiliary variables CV and AV is then provided to the MPC algorithm 86 which operates to select the manipulated variable MV steps that minimize the, for example, least squared error or integrated absolute error (IAE), over the control horizon.” Paragraph 0061; “As shown in FIG. 2, the advanced control block 38 produces a set of manipulated variables (MVs) that are provided to other function blocks which, in turn, are connected to control inputs of the process 50. As illustrated in FIG. 2, the advanced control block 38 includes the MPC controller block 52 which may include or implement any standard MPC routine or procedure, typically having the same number of inputs as outputs, although that requirement is not necessary. The MPC controller 52 receives, as inputs, a set of N controlled variables (CVs) and auxiliary variables (AVs), which typically constitute vectors of values, as measured within the process 50, a set of disturbance variables (DVs), which are known or expected changes or disturbances provided to the process 50 at some time in the future, and a set of steady state target control and auxiliary variables (CV.sub.T) and (AV.sub.T) provided from, for example, an optimizer (not shown), a user or any other source. The MPC controller 52 uses these inputs to create the set of M manipulated variable (MV) signals in the form of control signals and delivers the manipulated variable signals MV to the control inputs of the process 50, which may be valve actuators, burners, pumps, etc.” paragraph 0056)

Claim 17:
The cited prior art describes a non-transitory machine-readable storage medium storing an executable instruction which, when executed by a machine, causes the machine to perform the method of claim 1. (Thiele: “An adaptive model predictive controller tuning unit for implementation on a computer processor to tune a model predictive controller that operates to control a process plant using a controller model, comprising: a computer readable medium; a storage routine stored on the computer readable medium for execution on a processor to store a process model for the process plant, the process model specifying a value for each of a set of process model parameters; and an optimization routine stored on the computer readable medium for execution on a processor to simulate the operation of the model predictive controller in presence of a process model mismatch when the controller model of the model predictive controller is based on the process model” claim 46; “For the purpose of this discussion, a process control element can be any part or portion of a process control system including, for example, a routine, a block or a module stored on any computer readable medium so as to be executable by a processor, such as a CPU of a computer device.” Paragraph 0050)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0198350 (Thiele) in view of U.S. Patent Application Publication No. 2008/0052039 (Miller).


Claim 2:
Thiele does not explicitly describe a standard variance as described below.  However, Miller teaches the standard variance as described below.  
The cited prior art describes the method of claim 1, wherein the determining, based on the controlled variable data in the process control data obtained through real-time monitoring, of whether the prediction performance of the process control prediction model is relatively lower than the reference performance, comprises:
calculating a standard variance of a prediction error of the controlled variable data within a statistical period; and (Miller: “Although the above-described examples involved standard deviation-based thresholds and regions, the thresholds/regions could be based on other statistics such as mean, variance, range, etc. Additionally, the type of statistics used could be configurable by the operator. The statistic to be used could selected for each region/threshold, for a pair of regions/thresholds (e.g., Y&lt;Y.sub.P-3.sigma. and Y&gt;Y.sub.P+3.sigma.), or for all of the regions/thresholds.” Paragraph 0096; “In other implementations (e.g., in implementations in which a variance .sigma..sup.2 of a first process variable Y is known to vary based on the first process variable Y and/or at least a second process variable X), the variance .sigma..sup.2 could be modeled as a function of Y or a second process variable X, for example. As just one specific example, a model could model the variance .sigma..sup.2 of Z as a function of the mean of the first process variable Y or the mean of a second process variable X. Such a model may comprise any of a variety of models suitable for use in a process plant such as a regression model, a high fidelity model, a neural network, a fuzzy logic-based model, etc.” paragraph 0114; Thiele: “As illustrated in FIG. 16, an estimator 126 is coupled to the observer, i.e., the Kalman filter 116 and analyzes the innovation term associated with the Kalman filter or other error signal to determine an estimate of the amount (e.g., range) of model mismatch for one or more of the process model parameters. The estimator 126, which may also or instead be coupled to the controller 114, implements an error analysis, such as an innovation analysis, to determine process model mismatch or mismatch range, and provides the determined process model mismatch(es) or mismatch range(s) to the adaptation/tuning block 110A to instigate a new adaptation/tuning cycle for the controller unit 112. In particular, the error analysis performed by the estimator 126 may be used to automatically update the model mismatch range(s) in the system of FIG. 16.” Paragraph 0126; “Moreover, the MPC controller and the Kalman filter 92 receive disturbance inputs d which are also provided to or present in the process plant 94, and receive feedback from the plant 94 in the form of measured controlled variables y.” paragraph 0064; “In one embodiment, the optimization block 110 uses an objective function which attempts to minimize the integrated absolute error (IAE) of a function f(x) (the objective function) over the settling time. However, this optimization could be determined over a moving horizon such as the control horizon or the prediction horizon of the MPC controller, or other time periods if so desired. Of course, any number of different objective functions could be used, and these objective functions could be implemented to determine the minimum IAE or some other measure, such as least squared error, integrated error, variability, standard deviation, etc., to evaluate optimal control performance.” Paragraph 0089)
determining, upon the standard variance calculated being relatively greater than a reference threshold, that the prediction performance is relatively lower than the reference performance. (Miller: “Although the above-described examples involved standard deviation-based thresholds and regions, the thresholds/regions could be based on other statistics such as mean, variance, range, etc. Additionally, the type of statistics used could be configurable by the operator. The statistic to be used could selected for each region/threshold, for a pair of regions/thresholds (e.g., Y&lt;Y.sub.P-3.sigma. and Y&gt;Y.sub.P+3.sigma.), or for all of the regions/thresholds.” Paragraph 0096; “In other implementations (e.g., in implementations in which a variance .sigma..sup.2 of a first process variable Y is known to vary based on the first process variable Y and/or at least a second process variable X), the variance .sigma..sup.2 could be modeled as a function of Y or a second process variable X, for example. As just one specific example, a model could model the variance .sigma..sup.2 of Z as a function of the mean of the first process variable Y or the mean of a second process variable X. Such a model may comprise any of a variety of models suitable for use in a process plant such as a regression model, a high fidelity model, a neural network, a fuzzy logic-based model, etc.” paragraph 0114; Thiele: “As illustrated in FIG. 16, an estimator 126 is coupled to the observer, i.e., the Kalman filter 116 and analyzes the innovation term associated with the Kalman filter or other error signal to determine an estimate of the amount (e.g., range) of model mismatch for one or more of the process model parameters. The estimator 126, which may also or instead be coupled to the controller 114, implements an error analysis, such as an innovation analysis, to determine process model mismatch or mismatch range, and provides the determined process model mismatch(es) or mismatch range(s) to the adaptation/tuning block 110A to instigate a new adaptation/tuning cycle for the controller unit 112. In particular, the error analysis performed by the estimator 126 may be used to automatically update the model mismatch range(s) in the system of FIG. 16.” Paragraph 0126; “Moreover, the MPC controller and the Kalman filter 92 receive disturbance inputs d which are also provided to or present in the process plant 94, and receive feedback from the plant 94 in the form of measured controlled variables y.” paragraph 0064; “In one embodiment, the optimization block 110 uses an objective function which attempts to minimize the integrated absolute error (IAE) of a function f(x) (the objective function) over the settling time. However, this optimization could be determined over a moving horizon such as the control horizon or the prediction horizon of the MPC controller, or other time periods if so desired. Of course, any number of different objective functions could be used, and these objective functions could be implemented to determine the minimum IAE or some other measure, such as least squared error, integrated error, variability, standard deviation, etc., to evaluate optimal control performance.” Paragraph 0089)
One of ordinary skill in the art would have recognized that applying the known technique of Thiele, namely, an adaptive model predictive controller with tuning to compensate for model mismatch, with the known techniques of Miller, namely, a process control system that detects deviations from process variables, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Thiele to update and tune models for a process control system with the teachings of Miller to detect process variable deviations using various techniques would have been recognized by those of ordinary skill in the art as resulting in an improved process control system (i.e., using standard variance to detect process control variations and update a model based on detected variations of Thiele based on the teachings of using standard variance and other techniques to detect process control variations in Miller).

Claim 9:
Thiele does not explicitly describe a standard variance as described below.  However, Miller teaches the standard variance as described below.  
The cited prior art describes the apparatus of claim 8, wherein the model adjustment trigger judging unit comprises:
a standard variance calculation module configured to calculate a standard variance of a prediction error of the controlled variable data within a statistical period; and (Miller: “Although the above-described examples involved standard deviation-based thresholds and regions, the thresholds/regions could be based on other statistics such as mean, variance, range, etc. Additionally, the type of statistics used could be configurable by the operator. The statistic to be used could selected for each region/threshold, for a pair of regions/thresholds (e.g., Y&lt;Y.sub.P-3.sigma. and Y&gt;Y.sub.P+3.sigma.), or for all of the regions/thresholds.” Paragraph 0096; “In other implementations (e.g., in implementations in which a variance .sigma..sup.2 of a first process variable Y is known to vary based on the first process variable Y and/or at least a second process variable X), the variance .sigma..sup.2 could be modeled as a function of Y or a second process variable X, for example. As just one specific example, a model could model the variance .sigma..sup.2 of Z as a function of the mean of the first process variable Y or the mean of a second process variable X. Such a model may comprise any of a variety of models suitable for use in a process plant such as a regression model, a high fidelity model, a neural network, a fuzzy logic-based model, etc.” paragraph 0114; Thiele: “As illustrated in FIG. 16, an estimator 126 is coupled to the observer, i.e., the Kalman filter 116 and analyzes the innovation term associated with the Kalman filter or other error signal to determine an estimate of the amount (e.g., range) of model mismatch for one or more of the process model parameters. The estimator 126, which may also or instead be coupled to the controller 114, implements an error analysis, such as an innovation analysis, to determine process model mismatch or mismatch range, and provides the determined process model mismatch(es) or mismatch range(s) to the adaptation/tuning block 110A to instigate a new adaptation/tuning cycle for the controller unit 112. In particular, the error analysis performed by the estimator 126 may be used to automatically update the model mismatch range(s) in the system of FIG. 16.” Paragraph 0126; “Moreover, the MPC controller and the Kalman filter 92 receive disturbance inputs d which are also provided to or present in the process plant 94, and receive feedback from the plant 94 in the form of measured controlled variables y.” paragraph 0064; “In one embodiment, the optimization block 110 uses an objective function which attempts to minimize the integrated absolute error (IAE) of a function f(x) (the objective function) over the settling time. However, this optimization could be determined over a moving horizon such as the control horizon or the prediction horizon of the MPC controller, or other time periods if so desired. Of course, any number of different objective functions could be used, and these objective functions could be implemented to determine the minimum IAE or some other measure, such as least squared error, integrated error, variability, standard deviation, etc., to evaluate optimal control performance.” Paragraph 0089)
a model adjustment trigger judging module configured to, upon the standard variance calculated being relatively greater than a reference threshold, determine that the prediction performance is relatively lower than the reference performance. (Miller: “Although the above-described examples involved standard deviation-based thresholds and regions, the thresholds/regions could be based on other statistics such as mean, variance, range, etc. Additionally, the type of statistics used could be configurable by the operator. The statistic to be used could selected for each region/threshold, for a pair of regions/thresholds (e.g., Y&lt;Y.sub.P-3.sigma. and Y&gt;Y.sub.P+3.sigma.), or for all of the regions/thresholds.” Paragraph 0096; “In other implementations (e.g., in implementations in which a variance .sigma..sup.2 of a first process variable Y is known to vary based on the first process variable Y and/or at least a second process variable X), the variance .sigma..sup.2 could be modeled as a function of Y or a second process variable X, for example. As just one specific example, a model could model the variance .sigma..sup.2 of Z as a function of the mean of the first process variable Y or the mean of a second process variable X. Such a model may comprise any of a variety of models suitable for use in a process plant such as a regression model, a high fidelity model, a neural network, a fuzzy logic-based model, etc.” paragraph 0114; Thiele: “As illustrated in FIG. 16, an estimator 126 is coupled to the observer, i.e., the Kalman filter 116 and analyzes the innovation term associated with the Kalman filter or other error signal to determine an estimate of the amount (e.g., range) of model mismatch for one or more of the process model parameters. The estimator 126, which may also or instead be coupled to the controller 114, implements an error analysis, such as an innovation analysis, to determine process model mismatch or mismatch range, and provides the determined process model mismatch(es) or mismatch range(s) to the adaptation/tuning block 110A to instigate a new adaptation/tuning cycle for the controller unit 112. In particular, the error analysis performed by the estimator 126 may be used to automatically update the model mismatch range(s) in the system of FIG. 16.” Paragraph 0126; “Moreover, the MPC controller and the Kalman filter 92 receive disturbance inputs d which are also provided to or present in the process plant 94, and receive feedback from the plant 94 in the form of measured controlled variables y.” paragraph 0064; “In one embodiment, the optimization block 110 uses an objective function which attempts to minimize the integrated absolute error (IAE) of a function f(x) (the objective function) over the settling time. However, this optimization could be determined over a moving horizon such as the control horizon or the prediction horizon of the MPC controller, or other time periods if so desired. Of course, any number of different objective functions could be used, and these objective functions could be implemented to determine the minimum IAE or some other measure, such as least squared error, integrated error, variability, standard deviation, etc., to evaluate optimal control performance.” Paragraph 0089)
Thiele and Miller are combinable for the same rationale as set forth above with respect to claim 2.

Claim 18:
The cited prior art describes the method of claim 2, further comprising:
acquiring controlled variable prediction data after a specified period predicted by the process control prediction model under a condition of manipulated variable data; (Thiele: “The control prediction process model 70 then predicts a future control parameter for each of the control variables and auxiliary variables CV and AV over the control horizon based on the disturbance and manipulated variables provided to other inputs of the control prediction process model 70. The control prediction process model 70 also produces the predicted steady state values of the control variables and the auxiliary variables CV.sub.SS and AV.sub.SS discussed above.” Paragraph 0060)
acquiring controlled variable actual data after the specified period under the condition of the manipulated variable data; and (Thiele: “The control target block 80 uses this unit vector and the target variables CV.sub.T and AV.sub.T to produce a dynamic control target vector for each of the control and auxiliary variables defining the changes in the target variables CV.sub.T and AV.sub.T over time period defined by the control horizon time.” Paragraph 0061)
adjusting, based on the manipulated variable data, the controlled variable prediction data acquired and the controlled variable actual data acquired, parameters of the process control prediction model. (Thiele: “A vector summer 84 then subtracts the future control parameter vector for each of the control and auxiliary variables CV and AV from the dynamic control vectors to define a future error vector for each of the control and auxiliary variables CV and AV. The future error vector for each of the control and auxiliary variables CV and AV is then provided to the MPC algorithm 86 which operates to select the manipulated variable MV steps that minimize the, for example, least squared error or integrated absolute error (IAE), over the control horizon.” Paragraph 0061)

Claim 19:
The cited prior art describes the method of claim 18, wherein the process control data further comprises disturbance variable data, and wherein the method further comprises:
using, upon the prediction performance being determined to be relatively lower than the reference performance, the manipulated variable data and the disturbance variable data in the process control data monitored to determine a process control data statistical period suitable for adjusting the process control prediction model; and (Thiele: “As a further refinement of the tuning method of FIG. 4, it may be advantageous to determine the most ideal tuning point for a given plant model as a function of the amount of possible or expected model mismatch range in the values of one or more of the process model parameters. In particular, looking at FIG. 11, it can be seen that the calculated tuning parameters do not necessarily provide the lowest possible IAE in the map of FIG. 11 at any of the points in the model mismatch range subspace because the center point of the model mismatch range subspace is fixed at the assumed "perfect" model. If this subspace, which in this two-dimensional example is represented by a surface, was allowed to move, a modified optimization technique of that shown in FIG. 4 might be able to find a lower value for the worst (greatest) IAE within the model mismatch range surface, thereby increasing the overall performance of the controller. Put another way, given a specified potential, expected or possible model mismatch range (in each of the various dimensions defined by the process model parameters), it may be desirable to use a set of optimal tuning parameters calculated using the technique described above that generally maximizes the MPC controller operation within a subspace defined by these ranges, even if the best controller operation is not found at the center point of that subspace or even within that subspace and even if the center point of the model mismatch range subspace does not correspond to the process model actually developed for the plant.” Paragraph 0109; “A summary of the experimental performance of the four different controllers in four different process conditions for the process of FIG. 17 is provided in Table 6 below, wherein all of the MPC controllers were tuned based on the same model assumptions. Here, the controllers were a PI controller, as well as MPC controllers with Q values of 50, 100 and 1000. As can be seen from Table 6, the MPC with Q value of 50 operated with a lower IAE than even the PI controller in response to steam changes, while the MPC with the Q set to 100 was worse and the MPC with Q value of 1000 operated very poorly (or was not tested) in response to steam change conditions but performed best in control at the 0.55 kg/min operating point.” Paragraph 0138)
selecting manipulated variable data from the process control data statistical period determined. (Thiele: “The plots of autocorrelation of the prediction error for steady state operation at 0.4 kg/min, are provided in FIG. 22 and illustrate the same dilemma. This fact supports the finding that the best state update (lowest prediction error) does not necessarily lead to the best feedback control performance. Here MPC with Q=50 shows the lowest prediction error but the worst integrated absolute error and MPC with Q=1000 shows the best IAE with the worst prediction error. However, the differences between the three controller settings can be observed when the autocorrelation of prediction error during a large unmeasured disturbance change is determined, as illustrated in FIG. 23, which depicts the autocorrelation of prediction error in the MPC controllers at the three different tuning settings during rejection of an unmeasured disturbance in the form of a steam rate change from 0.55 kg/min to 0.4 kg/min.” paragraph 0140; “The MPC controller 52 uses these inputs to create the set of M manipulated variable (MV) signals in the form of control signals and delivers the manipulated variable signals MV to the control inputs of the process 50, which may be valve actuators, burners, pumps, etc.” paragraph 0056; “Still further, the MPC controller 52 calculates and produces a set of predicted steady state control variables (CV.sub.SS) and auxiliary variables (AV.sub.SS) along with a set of predicted steady state manipulated variables (MV.sub.SS) representing the predicted values of the control variables (CVs), the auxiliary variables (AVs) and the manipulated variables (MVs), respectively, at a control horizon. These variables may be used in one or more MPC optimization routine(s) to develop the target control and auxiliary variables CV.sub.T and AV.sub.T in order to drive the process 50 to an optimal operating state.” Paragraph 0057)

Claim 20:
The cited prior art describes the apparatus of claim 9, wherein the model adjustment unit comprises:
a controlled variable prediction data acquisition module configured to acquire controlled variable prediction data after a specified period predicted by the current process control prediction model under a condition of manipulated variable data; (Thiele: “The control prediction process model 70 then predicts a future control parameter for each of the control variables and auxiliary variables CV and AV over the control horizon based on the disturbance and manipulated variables provided to other inputs of the control prediction process model 70. The control prediction process model 70 also produces the predicted steady state values of the control variables and the auxiliary variables CV.sub.SS and AV.sub.SS discussed above.” Paragraph 0060)
a controlled variable actual data acquisition module configured to acquire controlled variable actual data after the specified period under the condition of the given manipulated variable data; and (Thiele: “The control target block 80 uses this unit vector and the target variables CV.sub.T and AV.sub.T to produce a dynamic control target vector for each of the control and auxiliary variables defining the changes in the target variables CV.sub.T and AV.sub.T over time period defined by the control horizon time.” Paragraph 0061)
a model parameter adjustment module configured to, based on the given manipulated variable data, the controlled variable prediction data acquired and the controlled variable actual data acquired, adjust parameters of the current process control prediction model. (Thiele: “A vector summer 84 then subtracts the future control parameter vector for each of the control and auxiliary variables CV and AV from the dynamic control vectors to define a future error vector for each of the control and auxiliary variables CV and AV. The future error vector for each of the control and auxiliary variables CV and AV is then provided to the MPC algorithm 86 which operates to select the manipulated variable MV steps that minimize the, for example, least squared error or integrated absolute error (IAE), over the control horizon.” Paragraph 0061)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2013/0041482 describes updating a model in a model predictive controller.
U.S. Patent Application Publication No. 2002/0040250 describes automatically adjusting the gains of a feedback controller.
U.S. Patent Application Publication No. 2004/0117766 describes optimizing a process control system.
U.S. Patent Application Publication No. 2014/0107993 describes a tuning process for a process control system using a simulation system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/      Primary Examiner, Art Unit 2116